DETAILED ACTION
The present Office Action is responsive to the Amendment received on September 27, 2021.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
	Claims 2-4, 7-10, and 12-16 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1, 5, and 6 under 35 U.S.C. 103 as being unpatentable over Khulan et al. (Genome Research, 2006, vol. 16, pages 1046-1055) in view of Yang et al. (PLoS One, January 2011, vol. 6, no. 1, e16229, pages 1-9) and Kellar et al. (Experimental Hematology, 2002, vol. 30, pages 1227-1237), made in the Office Action mailed on May 27, 2021 is maintained for the reasons of record.

The Rejection:
Regarding claims 1, 5, and 6, Khulan et al. disclose a method of determining methylation status of one or more genomic DNA loci (“HELP assay is a technique that allows genome-wide analysis of cytosine methylation”, Abstract), comprising:
obtaining a biological sample from a subject (“male littermate mice were … sacrificed … DNA was isolated from the whole brain…”, page 1053, 2nd column, Sample preparation);
isolating genomic DNA from one or more cells of the biological sample (“DNA was isolated from the whole brain … quality of the DNA was checked by gel electrophoresis and spectrometry”, page 1053, 2nd column, Sample preparation);
digesting a first sample of the genomic DNA with a methylation-insensitive restriction enzyme to form a first sample of genomic DNA fragments (“[t]en micrograms of each DNA sample were digested … using MspI”, page 1053, 2nd column, Isoschizomer representations);
further digesting a second sample of the genomic DNA with a methylation-sensitive restriction enzyme to form a second sample of genomic DNA nd column, Isoschizomer representations);
ligating nucleic acid linkers to the genomic DNA fragments of the first and second sample, wherein the linkers do not have a restriction site for the methylation-sensitive and insensitive enzymes (“[t]o create these HpaII and MspI representations, we isolate high molecular weight DNA, digest it to completion, and ligate an oliognucloetide pair that creates an end cohesive with that produced by the restriction enzymes” (page 1047, 1st column, 2nd paragraph; linkers as disclosed do not have any restriction sites for HpaII and MspI enzymes, see page 1053, 2nd column, bottom paragraph);
amplifying the fragmented genomic DNA produced in step (d) (linkers are ligated to the digested fragments, see page 1053, 2nd column, Isoschizomer representation; “[t]o perform LM-PCR, 1/50 of the MspI or 1/25 of the HpaII sample was amplified using 24-mer oligonucleotide … 20 cycles of PCR”, page 1054, 1st column, 1st paragraph);
hybridizing the amplified, fragmented genomic DNA produced in step (e) (“microarrays were designed to represent loci amplified by the LM-PCR reaction … Ten 50 mer oliognucleotides were selected to represent each HpaII fragment …”, page 1054, 1st column, 2nd paragraph; “HpaII and MspI representations were cohybridized to the microarray in the st column, 3rd paragraph); and
quantifying the amplified DNA fragment of the first sample by comparing the amplified DNA fragment of the second sample (“a comparison between HpaII profile and that of its CpG methylation-insensitive isoschizomer MspI should overcome these issues.  The MspI profile can be considered to represent the total possible population of HTFs, or which the actual HTFs constitute a sample.  The use of an internal reference allows every site from which HTFs originate to be analyzed in terms of the relative amounts generated by the HpaII and the MspI representations, creating a profile of cytosine methylation cross the genome”, page 1047, 1st column, 2nd paragraph).
Khulan et al. do not perform the digestion and ligation step in a single reaction.
Khulan et al. do not teach all possible means of quantifying their amplification products, and therefore do not teach that the quantification step is achieved via flow cytometry with probes being bound to microspheres.
Yang et al. disclose a method of performing methylation status detection of a sample, wherein the artisans digests a first sample with a methylation-insensitive enzyme MspI and a second sample with a methylation-sensitive enzyme HpaII:
st column, bottom paragraph)

“DNA samples were separately digested with EcoRI/HpaII and EcoRI/MspI….” (page 2, 2nd column, 2nd paragraph)

Yang et al. also disclose that the each of the digested genomic DNA are ligated to with adaptors for amplification reactions:
“digest genomic DNA, followed by ligation of the digested DNA to adaptors and selective amplification with fluorescently labeled primers”

In addition, Yang et al. explicitly teach that in order to “minimize discrepancies caused by experimental factors, digestions and ligation were performed simultaneously” (page 2, 2nd column, 2nd paragraph), providing a working example of such a condition where digestion and ligation of the adaptors occur in a single reaction (see conditions found on page 2, 2nd column, 2nd paragraph).
Kellar et al. disclose a method of detecting the target nucleic acids from amplification reaction by complexing the amplified products with microspheres via streptavidin- or complementary oligonucleotide- mediated binding:
“[f]low cytometric detection of fluoresceinated PCR products captured on oligonucleotide- or streptavidin-coated magnetic beads was shown to be sensitive …” (page 1227, 2nd column, bottom to page 1228, 1st column, 1st paragraph)


“The unique properties of microspheres, which include their range of sizes, stability, uniformity, and capacity to absorb and retain fluorescent dye, were readily adapted to flow cytometric analysis of multiplexed reactions.” (page 1228, 1st column)

“Once several hundred rather than 100,000 genes of interest are identified by DNA chip- or slide-based microarrays, micro-sphere arrays will provide a less expensive and more easily modified platform for further study of specific gene subsets” (page 1234, 2nd column)

In addition, Kellar et al. teach that the technology is highly “multiplex-able”, able to analyze large number of analytes:
“array” of fluorescent  micro-spheres  with  different  emission  spectra  and  intensities that permit the simultaneous analysis of several to potentially a hundred  analytes.” (page 1228, 1st column)

“Recently, flow cytometric analysis of fluorescent microspheres has been identified as a novel technology platform for SNP genotype determination.  Its  advantages include rapid data acquisition (up to thousands of data points per second),  excellent sensitivity, and multiparametric fluorescence analysis that permits multiplexed analysis” (page 1232, 1st column)

“The advantages of microsphere-based SNP genotyping include greater flexibility than static platforms such as the chip, excellent accuracy at a reasonable cost, and increased throughput by multiplexing.” (page 1233, 1st column)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khulan 
As discussed above, Khulan et al. already disclose a method performing a method for determining methylated nucleic acids in a sample involving the steps of digestion and amplification, and while Khulan et al. do employ an intervening step of purifying the digested genomic DNA of the sample prior to the ligation of the linkers thereto, said one of ordinary skill in the art, in view of the disclosure of Yang et al. would have been motivated to digest and ligate the linkers without the intervening step of purifying the digested nucleic acids for the advantage of eliminating additional steps which could cause discrepancies introduced by experimental factors (as expressed by Yang et al.) as well as saving time and reagent costs when performing the method.  
In addition, because the digestion method of Yang et al. employed the same enzymes as those employed by Khulan et al. where the produced fragments were shown to be ligated to the linkers in a same reaction, there would have been a certain expectation of success at doing the same in the reaction of Khulan et al.
Lastly, it would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Khulan et al. and Yang et al. and combine them with the teachings of Kellar et al. so as to detect the amplification products produced from the combination of Khulan et al. and Yang et al. on microspheres followed via flow cytometry for the advantage 
“Once several hundred rather than 100,000 genes of interest are identified by DNA chip- or slide-based microarrays, micro-sphere arrays will provide a less expensive and more easily modified platform for further study of specific gene subsets” (page 1234, 2nd column)

“The advantages of microsphere-based SNP genotyping include greater flexibility than static platforms such as the chip, excellent accuracy at a reasonable cost, and increased throughput by multiplexing.” (page 1233, 1st column)

In KSR, the Supreme Court particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
prima facie obvious over the cited references.
Response to Arguments:
	Applicants traverse the rejection.
	Applicants state that the independent claim 1 has been amended to require that the amplified DNA fragments of the first and second sample are contacted with microspheres, each microsphere having a unique fluorescent label and a genomic DNA locus-specific probe, wherein each amplified DNA fragments hybridize to the probe” and that the quantification is based on the detection of the bound DNA fragments on the microspheres via FACS (page 5, Response).
	With regard to the amplified DNA fragments being bound to their specific probes immobilized on the microspheres, Kellar et al. had already taught such a step:
“[f]low cytometric detection of fluoresceinated PCR products captured on oligonucleotide- or streptavidin-coated magnetic beads was shown to be sensitive …” (page 1227, 2nd column, bottom to page 1228, 1st column, 1st paragraph)

	The question is whether one of ordinary skill in the art would have been aware of detecting/quantifying the amplified PCR products produced from the combination of Khulan et al., Yang et al., and Kellar et al., such as using uniquely labeled microspheres.

“Several companies offer an ‘array’ of fluorescent microspheres with different emission spectra and intensities that permit the simultaneous analysis of several to potentially a hundred analytes.  Fluorescent microspheres with carboxyl, amine/hydrazide, and maleimide groups for covalent coupling of proteins, peptides, oligonucleotides, and polysaccharides can be purchased” (page 1228, 1st column, 2nd paragraph, Kellar et al.)

	In fact, Kellar et al. even go to list the same uniquely fluorescent array of microspheres on Table 1 (page 1228, Luminex®) that are contemplated by Applicants in their specification (page 11, lines 29-31).
	One of ordinary skill in the art would have recognized that detection of the amplified products could be made either by labeling the amplification and hybridized product with a fluorescent label, or by utilizing the uniquely fluorescent microspheres as suggested by Kellar et al.:
“this system, 64 sets of microspheres dyed with different intensities of two fluorophores were available for multiplex assay development” (page 1229, 1st column, 1st paragraph)

“Recently, flow cytometric analysis of fluorescent microspheres has been identified as a novel technology platform for SNP genotype determination.  Its advantages include rapid data acquisition … excellent sensitivity, and multiparametric fluorescence analysis that permit multiplex analysis” (page 1232, 1st column, 2nd paragraph)


	Indeed, such a detection means being well-known to one of ordinary skill in the art is evidenced by Moller in the publication, Methods in Molecular Biology (2012, vol. 799, pages 37-53, Figure 1 reproduced below).

    PNG
    media_image1.png
    649
    1013
    media_image1.png
    Greyscale

	Therefore, Applicants’ arguments are not found persuasive and the rejection is maintained for the reasons of record.

Applicants do not present any arguments for the instant rejection in their Amendment filed on September 27, 2021, but rely solely on their arguments presented for the rejection over Khulan et al. in view of Yang et al. and Kellar et al., which have been fully responded to above as not being found persuasive.
Therefore, the instant rejection is maintained for the reasons already of record.
The Rejection:
The teachings of Khulan et al., Yang et al., and Kellar et al. have been discussed above.
	Khulan et al., Yang et al., and Kellar et al. do not explicitly teach all of the known methylation regions which could be assayed by their method.
1 (see page 19, 1st column, 2nd paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Khulan et al., Yang et al., and Kellar et al. for analyzing gene regions known to be of importance, such as E2F1 and USP50 as provided for by Figueroa et al. in that Figueroa et al. explicitly state that E2F1 and USP50 are correlated to clinical outcome of AML.
	Said one of ordinary skill in the art would have also had a reasonable expectation of success at applying the teachings of Khulan et al., Yang et al., and Kellar et al. for the determining the methylation profile of genes involved in AML, such as E2F1 and USP50 given that the genes had been characterized by Figueroa et al.
	Therefore, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        November 18, 2021
/YJK/
	

  			
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Instant specification discloses that E2F1 is also identified as MSPI0406S00920592 and USP50 is also identified as MSPI0406S00710190 (see Table 2).